Citation Nr: 0612845	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  05-26 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence was submitted to reopen a 
previously denied claim of entitlement to service connection 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to September 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in September 2004 and 
February 2005 by the Nashville, Tennessee, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The 
September 2004 decision determined that new and material 
evidence had been submitted with respect to the veteran's 
previously denied claim of entitlement to service connection 
for post-traumatic stress disorder (PTSD), reopened the claim 
for a de novo review, and denied the claim on the merits.  
The February 2005 decision confirmed the denial of VA 
compensation for PTSD on the merits.

In April 2006, the Board granted the veteran's motion to have 
his appeal advanced on the docket for appellate review.

For the reasons that will be discussed below in the remand 
portion of this decision, the reopened claim of entitlement 
to service connection for PTSD is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a Board decision dated in February 2004, entitlement 
to service connection for PTSD was denied.  

2.  The additional evidence submitted subsequent to the 
February 2004 Board decision is not cumulative and redundant, 
bears directly and substantially upon the specific matters 
under consideration, and by itself or in connection with 
evidence previously assembled, raises a reasonable 
possibility of substantiating the veteran's claims of 
entitlement to service connection for PTSD.



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 3.156(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

In the recent decision of Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006), the Court held that in cases 
involving new and material evidence, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  However, because of the decision to reopen 
this claim based on a finding of new and material evidence, 
any failure to provide the veteran with notification pursuant 
to Dingess or Kent is harmless error.  

The history of the veteran's claim shows that service 
connection for PTSD was denied on the merits in by the Board 
in a February 2004 appellate decision.  The decision denied 
the claim on the basis that there was no objective evidence 
demonstrating a clear diagnosis of PTSD linked to active 
service.  Thereafter, in June 2004, the veteran submitted an 
application to reopen his claim that was accompanied by new 
evidence that included several lay witness statements and VA 
psychiatric treatment reports dated 2003 - 2005.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).  Except as provided in § 
5108, when a claim is disallowed by the Board, the claim may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7104(b).  The regulation defining new and material evidence, 
found at 38 C.F.R. § 3.156(a) was revised and applies only to 
a claim to reopen a finally decided claim that, as is the 
case in the present situation, was received on or after 
August 29, 2001.  38 C.F.R. § 3.159(c).  

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2005).

At the time of the Board decision in February 2004, the 
evidence considered included the veteran's service records, 
which show that he served his entire period of active duty in 
the Marine Corps in a stateside posting and did not serve in 
combat.  His service medical records show no abnormal 
psychiatric diagnosis on entrance or separation from service 
and no treatment for any psychiatric problems during active 
duty.  His service medical records also do not indicate that 
he was ever physically assaulted during service.  Post-
service records reviewed by the Board include VA psychiatric 
treatment reports dated from 2000 to 2003 that show treatment 
for depression, impulse control disorder, affective mood 
disorder, intermittent explosive disorder, and personality 
and conduct disorders.  However, the objective evidence did 
not establish that the veteran had a clear diagnosis of PTSD 
and the Board denied the claim on that basis.  The veteran 
did not file a timely notice of intent to appeal this 
appellate decision to the United States Court of Veterans 
Appeals and it became final.

Evidence accompanying the veteran's application in June 2004 
to reopen his PTSD claim included written lay witness 
statements from his sisters, dated in September 2004 and 
October 2004, which attest that the veteran was sexually 
assaulted by his brother-in-law when he was a young boy.  
This reportedly occurred several years prior to the veteran's 
entrance into service.  There was also a written statement 
dated in October 2004 from Mr. J.L.G., who attested that he 
personally knew the veteran when both were enlistees in the 
United States Marine Corp and that the veteran was physically 
assaulted during basic training.  The evidence also includes 
a June 2004 statement from the veteran's VA psychiatrist, who 
diagnosed the veteran with PTSD and related the diagnosis to 
mistreatment he suffered during Marine Corps recruit 
training, and a November 2005 statement from another VA 
psychiatrist who presented the following opinion:

"(The veteran's) present condition is being 
treated and is secondary to being beaten in boot 
camp in the service resulting in PTSD, which is 
exacerbated by his history of childhood abuse.  He 
continues to experience flashbacks and intrusive 
memories from previous trauma and continues to 
participate in group and medication therapies for 
his chronic illness."

The aforementioned lay witness statements and VA medical 
reports are not cumulative and redundant of previously 
considered records, they bear directly and substantially upon 
the specific matters under consideration, and by themselves 
or in connection with evidence previously assembled, raise a 
reasonable possibility of substantiating the veteran's claim 
of entitlement to service connection for PSTD.

In summary, the Board finds that the additional evidence is 
new and material, since it includes competent medical 
findings of a diagnosis of PTSD that is linked to the 
veteran's period of military service.  The medical reports 
and lay witness statements offer new probative information 
and are not cumulative of evidence already of record.  
Accordingly, a basis to reopen the claim of service 
connection for PTSD has been presented.  The claim was 
therefore properly reopened by the RO in September 2004 for a 
de novo review on the merits and the Board concurs with the 
RO's determination in this regard.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

ORDER

As new and material evidence has been submitted to reopen the 
previously denied claim of service connection for PTSD, the 
Board affirms the September 2004 RO decision in this regard.



REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Because this claim is being 
remanded for other development, the RO has the opportunity to 
provide the veteran with proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

The Board finds that the reopened claim of entitlement to 
service connection for PTSD requires further evidentiary 
development before the matter may be subjected to appellate 
adjudication.  The Board acknowledges that the veteran's 
outpatient treatment reports that show a diagnosis of PTSD 
linked to his period of service are probative of his claim.  
However, in view of the fact that there was no definitive 
diagnosis of PTSD prior to the veteran's application to 
reopen his claim, and that there is probative lay evidence of 
a psychiatric stressor in the form of a sexual assault that 
occurred prior to his entrance into military service, the 
case should be remanded for a VA examination by a 
psychiatrist who has had the opportunity to review the 
veteran's social and psychiatric history and who will 
thereafter present a definitive Axis I diagnosis of the 
veteran's psychiatric condition in the context of his 
pertinent clinical history.  The examiner should also present 
a nexus opinion with regard to the psychiatric diagnosis or 
diagnoses presented.  See Charles v. Principi, 16 Vet. App. 
370 (2002).

In view of the foregoing discussion, the case is remanded to 
the RO via the AMC for the following development:

1.  The veteran should be afforded 
notice of the provisions of the VCAA 
with respect to his claim for service 
connection for PTSD that is in 
compliance with the decision of the 
United States Court of Appeals for 
Veterans Claims in the case of 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (March 3, 2006). 

2.  The veteran must be scheduled for a 
VA psychiatric examination in order to 
obtain a definitive diagnosis of his 
psychiatric disorder(s) on Axis I.  The 
veteran's claims folder must be reviewed 
in conjunction with the examination.  
All tests deemed appropriate by the 
examiner must be performed.  The 
examiner should present an opinion as to 
the following questions:

(a.)  If the veteran has a 
diagnosis of PTSD, to what extent 
did his history of sexual abuse 
prior to service contribute to this 
diagnosis?

(b.)  If the veteran has a 
diagnosis of PTSD, to what extent 
did his experiences during active 
duty contribute to this diagnosis?

(c.)  If the veteran has a 
diagnosis of PTSD, did it exist 
prior to his entry into military 
service?  If so, was the PTSD 
diagnosis worsened by military 
service?

A complete rationale for all opinions 
must be provided.  If the examiner is 
unable to present any opinion without 
resorting to speculation, it must be so 
noted.  The report prepared must be 
typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After all appropriate 
evidentiary development has been 
completed, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  If the claim 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005). 



______________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


